     Case 1:18-cr-00152-DAD-BAM Document 60 Filed 04/16/21 Page 1 of 1


 1    Barbara Hope O’Neill #102968
      Attorney at Law
 2    Post Office Box 11825
      Fresno, California 93775
 3    Telephone: (559) 459-0655
      Fax: (559) 459-0656
 4
      Attorney for Martin Hernandez
 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE No: 1:18-CR-00152-DAD

12                         Plaintiff,                    MOTION TO EXONERATE BOND

13                    v.                                 AND ORDER

14   Martin Hernandez,
15                         Defendant.
16

17
        On July 13, 2018, Martin Hernandez’ sister Teresa Catalan posted a $80,000 property bond on
18
     his behalf. It is requested that the Court exonerate the bond as Mr. Hernandez was sentenced on
19   January 15, 2020.
20
     April 15, 2021
21                                                         /s/Barbara Hope O’Neill
                                                           Barbara Hope O’Neill
22                                                       Attorney for Martin Hernandez

23
                                                 ORDER
24
     IT IS SO ORDERED that deed of trust #20181000760 be exonerated.
25

26      Dated:    April 16, 2021
                                                         UNITED STATES DISTRICT JUDGE
27

28
                                                     1
